TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 22, 2014



                                       NO. 03-12-00713-CR


                                Daniel Joe Hernandez, Appellant

                                                  v.

                                   The State of Texas, Appellee




         APPEAL FROM 167TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
    AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 22, 2014



                                       NO. 03-12-00714-CR


                                Daniel Joe Hernandez, Appellant

                                                  v.

                                   The State of Texas, Appellee




         APPEAL FROM 167TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
    AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.